UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ending June 30, 2003 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-85306 PUREZZA GROUP, INC. (Exact name of small business issuer as specified in its charter) Florida 65-1129912 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 24 Madison Road, Fairfield, New Jersey 07004 (Address of principal executive offices) (973) 439-1933 (Issuer's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] Not applicable APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 10, 2003, we had 7,815,000 shares of common stock outstanding. Transactional Small Business Disclosure Format (Check one): Yes [ ] No [X] PART I FINANCIAL INFORMATION Item 1. Financial Statements. PUREZZA GROUP, INC. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDING June 30, 2 TABLE OF CONTENTS Condensed Financial Statements: Condensed Balance Sheet as of June 30, 2003(unaudited)1 Condensed Statements of Operations for the six months ending June 30, 2003 and 2002 and for the period from August 9, 2001 (inception) through June 30, 2003 (unaudited)2 Condensed Statements of Operations for the three months ending June 30, 2003 and 2002 and for the period from August 9, 2001 (inception) through June 30, 2003 (unaudited)3 Condensed Statements of Cash Flows for the six months ending June 30, 2003 and 2002 and for the period from August 9, 2001 (inception) through June 30, 2003 (unaudited)4 Notes to Condensed Financial Statements5-7 PUREZZA GROUP, INC. (A Development Stage Company) CONDENSED BALANCE SHEET
